Exhibit 10.22

Confidential

 

        Purchase Order       1006196     LOGO [g622828ex10_22a.jpg]    Datron
World Communications, Inc.    Page   1        3055 Enterprise Court    Date  
10/8/2013        Vista CA 92081    Buyer   LGarcia        Phone: (760) 597-1500
               Ship Via   AMERICAN CARGO           FOB   SHIPPING POINT       
   Terms   NET 15  

 

  LOGO [g622828ex10_22b.jpg]   

 

    T000032

 

  

 

LOGO [g622828ex10_22c.jpg]

         

MIKE MALONE

TECHNICAL COMMUNICATIONS CORP

100 DOMINO DRIVE

CONCORD MA 01742-2892

 

     

Datron World Communications, Inc.

3055 Enterprise Court

Vista, CA 92081

Phone: 750-597-1500

      

Phone: 978-287-6333

 

                     Fax Num: 978-287-6228        

 

    

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and Correspondence

LOGO [g622828ex10_22d.jpg]      

¨  Fax Sent Prior

      Do Not Duplicate

  

¨  Verbal Placed Prior

      Do Not Duplicate

 

  

 

                      *** PURCHASE ORDER CHANGES ***       10/4/13 - LN 20,
PRICE ADJUSTMENT. LG      

10/8/13 - LN 20, REDUCED QUANTITY & LN 30, ADDED. LG

 

  

Line    Qty Ordered    Qty Due    UOM    Item Description    Due Date    Unit
Price    Ext. Price

10

   ******    ******    EA    701454    ******    ******    ******            
PCB ASSY, TCC, 7000ENCR, AFG            

Manufacturer

  

Mfg Part Number

           

TCC

  

421-24741 (AFGHAN KEY ONLY)

        

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

 

20

   ******    ******    EA    701614    ******    ******    ******            
AUDIO CIPHERING HANDSET, AFGHAN, UNTESTED         

Manufacturer

  

Mfg Part Number

        

TCC

  

401-25470 (AFGHAN)

     

“PLEASE EXPEDITE, DATRON NEED DATE IS ******”

NOTE: PER TCC (MIKE) LEAD TIME IS 120 TO 180 DAYS ~ ******

10/4/13 - PRICE ADJUSTMENT FROM ****** LG

10/8/13 - SPLIT DELIVERY, REDUCED QUANTITY FROM (180 EA) TO (50 EA) AND MOVED
(130 EA) TO LN 30 DUE TO LEAD TIME. LG

 

 

30

   ******    ******    EA    701614    ******    ******    ******            
AUDIO CIPHERING HANDSET, AFGHAN, UNTESTED         

 

 

     

 

Buyer/Purchasing Agent    Date       Manager    Date

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

        Purchase Order       1006196     LOGO [g622828ex10_22a.jpg]    Datron
World Communications, Inc.    Page   2        3055 Enterprise Court    Date  
10/8/2013        Vista CA 92081    Buyer   LGarcia        Phone: (760) 597-1500
               Ship Via   AMERICAN CARGO           FOB   SHIPPING POINT       
   Terms   NET 15  

 

  LOGO [g622828ex10_22b.jpg]   

 

    T000032

 

  

 

LOGO [g622828ex10_22c.jpg]

          MIKE MALONE       Datron World Communications, Inc.        TECHNICAL
COMMUNICATIONS CORP       3055 Enterprise Court        100 DOMINO DRIVE      
Vista, CA 92081       

CONCORD MA 01742-2892

 

      Phone: 750-597-1500       

Phone: 978-287-6333

 

                     Fax Num: 978-287-6228        

 

    

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and Correspondence

LOGO [g622828ex10_22d.jpg]      

¨  Fax Sent Prior

      Do Not Duplicate

  

¨  Verbal Placed Prior

      Do Not Duplicate

 

  

 

                      *** PURCHASE ORDER CHANGES ***       10/4/13 - LN 20,
PRICE ADJUSTMENT. LG      

10/8/13 - LN 20, REDUCED QUANTITY & LN 30, ADDED. LG

 

  

Line    Qty Ordered    Qty Due    UOM    Item Description    Due Date    Unit
Price    Ext. Price   

Manufacturer

  

Mfg Part Number

           

TCC

  

401-25470 (AFGHAN)

        

“PLEASE EXPEDITE ~ NEED AS SOON AS POSSIBLE”

------ AN EARLY DELIVERY WILL BE ACCEPTED ------

* * * * * * * * * SHIP NEXT DAY AIR * * * * * * * * *

******

 

PLEASE CONFIRM RECEIPT OF PO, PRICE AND DELIVERY.

ADVISE ON ANY CHANGES OR DELAYS TO THIS ORDER.

THANK YOU,

LAURA GARCIA

PHONE: (760) 597-3831

E-MAIL: lgarcia@dtwc.com

FAX: (760) 597-3817 [7/12/13 - NEW FAX NUMBER]

 

 

     

 

Buyer/Purchasing Agent    Date       Manager    Date

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Confidential

 

        Purchase Order       1006196     LOGO [g622828ex10_22a.jpg]    Datron
World Communications, Inc.    Page   3        3055 Enterprise Court    Date  
10/8/2013        Vista CA 92081    Buyer   LGarcia        Phone: (760) 597-1500
               Ship Via   AMERICAN CARGO           FOB   SHIPPING POINT       
   Terms   NET 15  

 

  LOGO [g622828ex10_22b.jpg]   

 

    T000032

 

  

 

LOGO [g622828ex10_22c.jpg]

          MIKE MALONE       Datron World Communications, Inc.        TECHNICAL
COMMUNICATIONS CORP       3055 Enterprise Court        100 DOMINO DRIVE      
Vista, CA 92081       

CONCORD MA 01742-2892

 

      Phone: 750-597-1500       

Phone: 978-287-6333

 

                     Fax Num: 978-287-6228        

 

    

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

LOGO [g622828ex10_22d.jpg]      

¨  Fax Sent Prior

      Do Not Duplicate

  

¨  Verbal Placed Prior

      Do Not Duplicate

 

   SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS          AMERICAN CARGO SERVICES
PHONE: 800-508-4888          SEND ALL INVOICES TO: BILLUS@DTWC.COM            
Total:    870,153.00

 

 

     

 

Buyer/Purchasing Agent    Date       Manager    Date

 

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.